Case 1:19-cv-03070-JPH-DML Document 29 Filed 08/07/19 Page 1 of 3 PageID #: 149



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 METRO FIBERNET, LLC                    )
                                        )
                      Plaintiff,        )
                                        )
           v.                           )     Case No. 1:19-cv-03070-JPH-DML
                                        )
 AT&T, INC., CLEAR HOME, INC.,          )
 CHAD LABONTE, and                      )
 RYAN MARGERISON,                       )
                                        )
                      Defendants.       )

                PLAINTIFF’S MOTION TO ENTER AN AGREED ORDER

           Plaintiff Metro Fibernet, LLC (“MetroNet”), by counsel, hereby moves the

 Court to enter a temporary restraining order agreed to by MetroNet and Clear Home,

 Inc.. Counsel for MetroNet conferred with counsel for Clear Home, Inc., and counsel

 for AT&T, Inc. who advised they have no objection to the entry of the agreed

 temporary restraining order, which is being submitted contemporaneously with this

 filing.

                                        Respectfully submitted,

                                        /s/ Jonathan A. Bont
                                        Jonathan A. Bont, Attorney No. 28476-49
                                        Ian P. Goodman, Attorney No. 30645-59
                                        Mackenzie E. Skalski, Attorney No. 34203-64
                                        Paganelli Law Group
                                        10401 N. Meridian St., Suite 450
                                        Indianapolis, IN 46290
                                        Phone:       317.550.1855
                                        Fax:         317.569.6016
                                        E-Mail:      jon@paganelligroup.com
                                                     ian@paganelligroup.com
                                                     mackenzie@paganelligroup.com
Case 1:19-cv-03070-JPH-DML Document 29 Filed 08/07/19 Page 2 of 3 PageID #: 150




                                              Counsel for Plaintiff, Metro Fibernet, LLC


                                  CERTIFICATE OF SERVICE

                    I hereby certify that on August 7, 2019, a copy of the foregoing was

 filed electronically. Notice of this filing will be sent to parties of record by operation

 of the Court’s electronic filing system. Parties may access this filing through the

 Court’s system.

          Breaden M. Douthett
          BAKER & HOSTETLER LLP
          3200 National City Center
          1900 East Ninth Street
          Cleveland, OH 44114-3485
          bdouthett@bakerlaw.com

          Melissa D. Bertke
          Baker & Hostetler, LLP
          Key Tower
          127 Public Square, Suite 2000
          Cleveland, OH 44114

          Richard M. Knoth
          BAKER & HOSTETLER LLP
          3200 National City Center
          1900 E. 9th Street
          Cleveland, OH 44114
          rknoth@bakerlaw.com

          Jon F. Pfeifer
          THE CANNON LAW GROUP, PLLC
          53 600 E.
          Salt Lake City, UT 84102

          Keith L. Hancock
          CATE TERRY & GOOKINS LLC
          301 East Carmel Drive
          Suite C-300
          Carmel, IN 46032



 4828-4536-3103.2
                                                 2
Case 1:19-cv-03070-JPH-DML Document 29 Filed 08/07/19 Page 3 of 3 PageID #: 151



          khancock@ctglaw.com

                                    /s/ Jonathan A. Bont____________
                                    Jonathan A. Bont (28476-49)




 4828-4536-3103.2
                                      3
